Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of December 15,
2008 (the “Effective Date”), by and between EMMIS OPERATING COMPANY, an Indiana
company (“Employer”), and PATRICK WALSH, an Indiana resident (“Executive”).
RECITALS
     WHEREAS, Employer and its affiliates are engaged in the ownership and
operation of certain radio, magazine and related operations (together, the
“Emmis Group”); and
     WHEREAS, Employer desires to employ Executive and Executive desires to be
so employed.
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Employment Status and Duties. Upon the terms and subject to the
conditions set forth in this Agreement, Employer hereby employs Executive, and
Executive hereby accepts exclusive employment with Employer. During the Term (as
defined below), Executive shall serve as Chief Financial Officer and Chief
Operating Officer. Executive shall have direct operating responsibility for the
domestic radio division and such other duties, functions, authority and
responsibilities as are commensurate with the position of Chief Financial
Officer. Executive’s services hereunder shall be performed on an exclusive,
full-time basis in a professional, diligent and competent manner to the best of
Executive’s abilities. Executive shall not undertake any outside employment or
business activities without the prior written consent of Employer. Executive
shall be permitted to serve on the board of charitable or civic organizations so
long as such services: (i) are approved in writing in advance by Employer; and
(ii) do not interfere with Executive’s duties and obligations under this
Agreement. It is understood and agreed that the location for the performance of
Executive’s duties and services pursuant to this Agreement shall be the offices
designated by Employer in Indianapolis, Indiana. If Executive is elected as a
member of the Board of Directors of Emmis Communications Corporation (“ECC”), he
shall serve in such position without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 17.10. Executive shall also
serve without additional remuneration as a director and/or officer of one (1) or
more of Employer’s subsidiaries or affiliates if appointed to such position(s)
by Employer and shall also be entitled to the benefit of indemnification
pursuant to the terms of Section 17.10.

 



--------------------------------------------------------------------------------



 



     2. Term. The term of this Agreement shall commence on the Effective Date
and continue through and including September 3, 2011, unless earlier terminated
in accordance with the provisions set forth in this Agreement (the “Term”). For
purposes of this Agreement, the term “First Contract Year” shall be defined to
mean the twelve (12) month period commencing on the Effective Date; the term
“Second Contract Year” shall be defined to mean the twelve (12) month period
commencing on the first anniversary of the Effective Date; the term “Third
Contract Year” shall be defined to mean the period commencing on the second
anniversary of the Effective Date and ending on September 3, 2011 (each, a
“Contract Year”).
     3. Base Salary; Auto Allowance. Upon the terms and subject to the
conditions set forth in this Agreement, Employer shall pay or cause to be paid
to Executive an annualized base salary (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for each Contract Year, as set forth below:

         
First Contract Year:
  $ 540,000  
Second and Third Contract Year:
  $ 556,200  

     Except as otherwise set forth herein, Employer shall have no obligation to
pay Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment pursuant to Section 11) or
for any period following the expiration or termination of this Agreement. In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy or applicable federal and state law; and (ii) the
percentage of Executive’s Base Salary payable in Shares shall be consistent
with, and the exact number of Shares to be awarded to Executive shall be
determined in the same manner as, that utilized for the Key Executive Group. The
term “Key Executive Group” refers to the Company’s General Counsel, Executive
Vice President of Human Resources, President — Publishing Division, and
President — International (or, if any of those positions are no longer
comparable to Executive’s position, any other positions mutually agreed upon by
the parties).
     During the Term, Executive shall receive a monthly auto allowance in the
amount of One Thousand Dollars ($1,000) (subject to withholding and applicable
taxes as required by law) consistent with Employer’s policy or practices
regarding such allowances, as such policy or practices may be amended from time
to time during the

2



--------------------------------------------------------------------------------



 



Term in Employer’s sole and absolute discretion; provided, however, that in no
event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
     4. Incentive Compensation.
     4.1 Option Grant. Immediately upon execution of this Agreement, Executive
shall be granted an option (the “Option”) to acquire Two Hundred Fifty Thousand
(250,000) shares of Class A Common Stock of ECC (“Shares”), which shall vest on
September 3, 2011, subject to the terms of this Section 4.1. The Option granted
pursuant to this Section 4.1 shall: (i) have an exercise price per share equal
to the Fair Market Value (“FMV”) of the stock on the date of grant (as FMV is
defined in the applicable Equity Compensation Plan, or any subsequent equity
compensation or similar plan adopted by ECC and generally used to make
equity-based awards to management-level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other management-level employees of the
Emmis Group; and (iv) be exercisable for Shares with such restrictive legends on
the certificates in accordance with the Plan and applicable securities laws.
Employer shall use reasonable efforts to register the Shares subject to the
award on a Form S-8 or other applicable registration statement at such time as
the Shares are issued to Executive. The Option granted pursuant to this Section
4.1 is intended to satisfy the regulatory exemption from the application of Code
Section 409A for certain options for service recipient shares, and it shall be
administered accordingly.
     4.2 FYE 09 Bonus Amounts. Upon the terms and subject to the conditions set
forth in this Section 4, following the conclusion of Employer’s fiscal year
ending February 28, 2009 (“FYE 09”), Executive shall be eligible to receive one
(1) performance bonus in a target amount of Two Hundred Thousand Dollars
($200,000), the exact amount of which, if any, shall be determined based upon
Executive’s attainment of certain performance goals as previously set forth in
ECC’s 2009 Corporate Incentive Plan. In addition to the bonus set forth in the
preceding sentence, following the conclusion of FYE 09, Executive shall be
eligible to receive (i) one (1) discretionary performance bonus in a target
amount of One Hundred Thousand Dollars ($100,000), the exact amount of which, if
any, shall be based upon Executive’s attainment of certain individual
performance goals as determined by the Compensation Committee of ECC’s Board of
Directors (the “Compensation Committee”); and (ii) one (1) performance bonus in
a target amount of One Hundred Thousand Dollars ($100,000), to be paid if and
only if Employer reaches its forecast of its broadcasting cash flow for FYE 09
as of November 21, 2008.
     4.3 Fiscal Year Bonus Amounts. Upon the terms and subject to the conditions
set forth in this Section 4, following the conclusion of each of Employer’s
fiscal years ending February 28, 2010, February 28, 2011 and February 29, 2012
(each, including FYE 09, a “Fiscal Year”), Executive shall be

3



--------------------------------------------------------------------------------



 



eligible to receive one (1) performance bonus in an annualized target amount
equivalent to One-Hundred percent (100%) of Executive’s total Base Salary earned
during the subject Fiscal Year (each, a “Fiscal Year Bonus”), the exact amount
of which, if any, shall be determined based upon Executive’s attainment of
certain performance and financial goals as determined each Fiscal Year by the
Compensation Committee, in its sole and absolute discretion, and communicated to
Executive within ten (10) days after a final determination by the Compensation
Committee. In the event that Executive’s employment with Employer ends at
expiration of the Term (on September 3, 2011), the Fiscal Year Bonus earned by
Executive for the Third Contract Year, if any would have been earned had
Executive worked through February 29, 2012, as determined by the Compensation
Committee, in its reasonable discretion, shall be pro-rated according to the
following formula: the amount of the Fiscal Year Bonus that Executive would have
earned had Executive worked such entire Fiscal Year multiplied by a fraction,
the numerator of which shall be seven (7), the denominator of which shall be
twelve (12).
     4.4 9/3/09 Bonus. On or about September 3, 2009, Executive shall receive
Twenty Thousand (20,000) Shares (the “9/3/09 Shares”) and Two Hundred Thousand
Dollars ($200,000) (the “9/3/09 Payment”); provided that: (i) this Agreement is
in effect on September 3, 2009, or prior to such date Executive’s employment has
been terminated without Cause or for Good Reason (pursuant to Section 10),
incapacity (pursuant to Section 11) or death (pursuant to Section 12), and
(ii) Executive has fully performed all of Executive’s material duties and
obligations under this Agreement throughout the Term or until his date of
termination and was not in breach of any of the material terms and conditions of
this Agreement (provided that Executive’s failure or inability to perform his
duties and obligations because of his death or incapacity (pursuant to
Section 11), including during leaves of absence, shall not be considered a
breach of this Agreement or non-performance under this provision). Subject to
any restrictions on transfer under Employer’s insider trading policy or
applicable federal and state law, in the event that the 9/3/09 Shares cannot be
registered with the SEC on a then-effective Form S-8 or other applicable
registration statement, cannot be issued without restriction on resale, or are
not listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” when delivered to Executive, then Employer
shall pay Employee the FMV of the 9/3/09 Shares. Additionally, Employer shall
have the right, in its sole and absolute discretion, to pay Executive the value
of the 9/3/09 Shares in cash in lieu of granting Executive the 9/3/09 Shares.
Employer will have the right, in its sole and absolute discretion, to pay all or
a portion of the 9/3/09 Payment in Shares, but only if such Shares satisfy the
resale and listing requirements noted above.
     4.5 Completion Bonus. Except as provided below, on the condition that
Executive remains employed by Employer, on a full-time, continuous basis,
through September 3, 2011, Employer shall make a cash payment to Executive in an
amount equal to (i) Executive’s then-current Base Salary, less Two Hundred
Thousand Dollars, if TSR (as defined below) is less than Three Hundred Forty-

4



--------------------------------------------------------------------------------



 



One percent (341%), or (ii) Seven Hundred Fifty Thousand Dollars ($750,000), if
TSR is equal to Three Hundred Forty-One percent (341%) or greater but less than
Five Hundred Sixty-Two percent (562%), or (iii) One Million One Hundred Thousand
Dollars ($1,100,000), if TSR is equal to Five Hundred Sixty-Two percent (562%)
or more (the “Completion Bonus”). The Completion Bonus shall be paid to
Executive within two (2) weeks after September 3, 2011. Notwithstanding anything
contained herein to the contrary, the bonus amounts set forth in (ii) and
(iii) above shall not be paid (regardless of TSR) in the event that Executive is
paid any amounts following a Change in Control (as defined below) pursuant to
the Restated CIC Agreement (as defined below). “TSR” shall be defined as the
total shareholder return, expressed as a percentage, which shall be calculated
as follows: [([the average FMV of one (1) Share between August 1, 2011 and
August 31, 2011] less [the average FMV of one (1) Share during the thirty
(30) day period prior to the Effective Date]) plus (all dividends on one
(1) Share between the Effective Date and September 3, 2011)] divided by [the
average FMV of one (1) Share during the thirty (30) day period prior to the
Effective Date]. The parties acknowledge and agree that the average FMV of one
(1) Share during the thirty (30) day period prior to the Effective Date is
Thirty-Four Cents ($0.34).
     Notwithstanding the foregoing, if Executive’s employment is terminated
prior to September 3, 2011 (and Executive does not receive any payment pursuant
to the Restated CIC Agreement) and such termination is: (a) due to Executive’s
death, (b) on account of Executive’s incapacity pursuant to Section 11, (c) by
Employer other than for Cause pursuant to Section 10, or (d) by Executive for
Good Reason pursuant to Section 10, then Employer shall pay to Executive, within
two (2) weeks after termination of his employment, a pro-rata portion of the
Completion Bonus if TSR falls within clause (i) above, Seven Hundred Fifty
Thousand Dollars ($750,000) if TSR falls within (ii) above, or One Million One
Hundred Thousand Dollars ($1,100,000) if TSR falls within clause (iii) above. If
Executive’s employment is terminated prior to September 3, 2011 and such
termination is due to a “Qualifying Termination” (as defined in the Restated CIC
Agreement) following a Change in Control and Executive receives a Change in
Control payment pursuant to the Restated CIC Agreement, then Employer shall pay
to Executive, within two (2) weeks after termination of his employment, a
pro-rata portion of the Completion Bonus set forth in clause (i) above without
regard to TSR. Any pro-rated portion of the Completion Bonus shall be based upon
the number of calendar days elapsed between the Effective Date and the date of
termination divided by the total number of calendar days between the Effective
Date and September 3, 2011. In these circumstances, TSR shall be calculated as
of the date of Executive’s termination from employment and the relevant period
for calculating the percentage change in TSR shall be the calendar month
immediately preceding the month in which such termination from employment
occurs.
     4.6 Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and

5



--------------------------------------------------------------------------------



 



conditions set forth in Sections 4.2 through 4.5; provided that, unless provided
otherwise in Sections 4.2 through 4.5 or Sections 9, 10, 11 or 12 of this
Agreement, on the final day of the applicable measuring period for such bonus:
(i) this Agreement is in full force and effect and has not been terminated for
any reason (other than due to a material breach of this Agreement by Employer);
and (ii) Executive is fully performing all of Executive’s material duties and
obligations pursuant to this Agreement and is not in breach of any of the
material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity (pursuant to Section 11), including during leaves of absence,
shall not be considered a breach of this Agreement or non-performance under this
provision). In addition, it is understood and agreed that Employer may, at its
sole election, pay any bonus amounts earned by Executive pursuant to this
Section 4 in cash or Shares; provided that the Shares evidencing any portion
thereof are registered with the SEC on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy and applicable federal and state law. In the event that
Employer elects pursuant to this Section 4.6 to pay any Fiscal Year Bonus
amounts in Shares, the percentage of such bonus amounts payable in Shares shall
be consistent with, and the exact number of Shares to be awarded to Executive
shall be determined in the same manner as, that utilized for the Key Executive
Group. Any Fiscal Year Bonus amounts earned by Executive pursuant to the terms
and conditions of Section 4.2 or 4.3 shall be paid after the end of the Fiscal
Year for which the bonus is earned (but in no event later than ninety (90) days
after the end of such Fiscal Year), except any pro-rated Fiscal Year Bonus
earned by Executive for the period ending September 3, 2011 shall be paid within
two (2) weeks of September 3, 2011. Any and all bonus amounts payable by
Employer to Executive pursuant to this Section 4 shall be subject to applicable
taxes and withholdings as required by law. Notwithstanding any other provisions
of this Agreement, any bonus pursuant to Sections 4.2 through 4.5 shall be paid
to Executive by the earlier of the date specified herein or the date that is no
later than two-and-a-half months after the end of either Employer’s or
Executive’s first taxable year (whichever period is longer) in which any such
bonus is no longer subject to a substantial risk of forfeiture for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”).
     5. Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies. Executive shall undertake such travel as
may be required in the performance of Executive’s duties pursuant to this
Agreement.

6



--------------------------------------------------------------------------------



 



     6. Fringe Benefits.
     6.1 Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation (annualized) in accordance with
Employer’s applicable policies and procedures for executive-level employees.
Executive shall also be eligible to participate in and receive the fringe
benefits generally made available to other executive-level employees of Employer
in accordance with and to the extent that Executive is eligible under the
general provisions of Employer’s fringe benefit plans or programs; provided,
however, that Executive understands that these benefits may be increased,
changed, eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.
     6.2 Life and Disability Insurance. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium associated with Executive’s purchase or maintenance of a
life or disability insurance policy or other insurance policies on the life, or
related to the care, of Executive. Executive shall be entitled to freely select
and change the beneficiary or beneficiaries under such policy or policies.
Notwithstanding anything to the contrary contained in this Agreement, Employer’s
obligations under this Section 6.2 are expressly contingent upon Executive
providing required information and taking all necessary actions required of
Executive in order to obtain and maintain the subject policy or policies,
including without limitation passing any required physical examinations.
Reimbursements pursuant to this Section 6.2 with respect to a Contract Year
shall be made as soon as administratively feasible after Executive submits the
information and documentation required for reimbursement; provided, however,
under no circumstances shall such reimbursement be paid later than
two-and-a-half months after the end of the calendar year or Employer’s taxable
year in which such Contract Year commenced.
     7. Confidential Information.
     7.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through

7



--------------------------------------------------------------------------------



 



the activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term. Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.
     7.2 Ownership of Materials. Employer shall solely and exclusively own all
rights of every kind and nature in perpetuity and throughout the universe in:
(i) the programs and broadcasts on which Executive appears or for which
Executive renders services to Employer in any capacity; (ii) the results and
proceeds of Executive’s services pursuant to this Agreement, including without
limitation those results and proceeds provided in connection with the creation,
development, preparation, writing, editing or production by Executive or any
employee of any member of the Emmis Group of any and all materials, properties
or elements of any and all kinds for the programs on which Executive appears or
for which Executive renders services (whether directly or indirectly); and
(iii) any business, financial, sales or marketing plans and strategies,
documents, presentations or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
Therefore, Employer shall be the author and copyright owner of the programs on
which Executive appears or for which Executive renders services pursuant to this
Agreement, the broadcasts and tapes or recordings thereof for all purposes
without limitation of any kind, and all materials described in the immediately
preceding sentence. All characters developed for the programs and broadcasts
during the Term shall be solely and exclusively owned by Employer, including all
right, title and interest thereto. The exclusive legal title to all of the
aforesaid works and matters, programs, broadcasts and materials and all
secondary and derivative rights therein, shall belong, at all times, to
Employer, which shall have the right to copyright the same and apply for
copyright registrations and copyright renewal registrations and to make whatever
use thereof that Employer, in its sole and absolute discretion, deems advisable,
including but not limited to rebroadcasts of programs or use of any portions of
any program in the production or broadcast of other programs at any time,
notwithstanding expiration of the Term or termination of this Agreement for any
reason.
     7.3 Injunctive Relief. Executive acknowledges that Executive’s breach of
this Section 7 will cause irreparable harm and damage to Employer, the exact
amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 7 have
been specifically negotiated and carefully written to prevent such irreparable

8



--------------------------------------------------------------------------------



 



harm and damage. Accordingly, if Executive breaches this Section 7, Employer
shall be entitled to injunctive relief (including attorneys’ fees and costs)
enforcing this Section 7 to the extent reasonably necessary to protect
Employer’s legitimate interests, without posting bond or other security.
     8. Non-Interference; Non-Competition; Injunctive Relief.
     8.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s relationship (contractual or
otherwise) with: (i) on-air talent of any member of the Emmis Group; or (ii) any
other employee of any member of the Emmis Group. Without limiting the generality
of the foregoing, Executive specifically agrees that during such time period,
neither Executive nor any entity with which Executive is associated shall
solicit, hire or engage any on-air talent or other employee of any member of the
Emmis Group or any other employee of any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other business or
entity, or solicit or encourage them to cease their employment with any member
of the Emmis Group for any reason.
     8.2 Non-Competition. Executive acknowledges the special and unique nature
of Executive’s employment with Employer as a senior-management-level employee,
and understands that, as a result of Executive’s employment with Employer prior
to and during the Term, Executive has gained and will continue to gain knowledge
of and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in
Section 7.1. Accordingly, Executive acknowledges Employer’s interest in
preventing the disclosure of such information through the engagement of
Executive’s services by any of Employer’s competitors following the expiration
or termination of the Term for any reason. Consequently, during the Term and for
a period of twelve (12) months immediately following the expiration or
termination of the Term for any reason, Executive shall not engage directly or
indirectly in, or become employed by, serve as an agent or consultant to, or
become an officer, director, partner, principal or shareholder of, any
corporation, partnership or other entity which is engaged in the terrestrial
radio broadcasting business, or the city and regional magazine publishing
business, in any market in which Employer owns or operates a radio station or
magazine as of the termination date of Executive’s employment with Employer. As
long as Executive does not engage in any other activity prohibited by the
immediately preceding sentence, Executive’s ownership of less than five percent
(5%) of the issued and outstanding stock of any corporation whose stock is
traded on an established securities market shall not constitute competition with
Employer for the purpose of this Section 8.2.

9



--------------------------------------------------------------------------------



 



     8.3 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm
and damage to Employer, the exact amount of which will be difficult to
ascertain; that the remedies at law for any such breach would be inadequate; and
that the provisions of this Section 8 have been specifically negotiated and
carefully written to prevent such irreparable harm and damage. Accordingly, if
Executive breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive
relief (including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to
the extent reasonably necessary to protect Employer’s legitimate interests,
without posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Section 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of noninterference set forth therein. Accordingly,
the obligations set forth in Section 8.1 or 8.2 shall have the duration set
forth therein, computed from the date such relief is granted but reduced by the
time expired between the date the restrictive period began to run and the date
of the first violation of the obligation(s) by Executive.
     8.4 Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.
     9. Termination of Agreement by Employer for Cause.
     9.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if applicable, and/or to respond to Employer in writing. If following the
expiration of such ten (10) day period Employer reaffirms its determination that
Executive should be terminated for Cause, such termination shall be effective
upon delivery by Employer to Executive of a final notice of termination.

10



--------------------------------------------------------------------------------



 



     9.2 Effect of Termination. In the event of termination for Cause
as provided in Section 9.1 above:
     (i) Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
     (a) Pay to Executive any Base Salary which has been earned on or prior to
the termination date, but which remains unpaid as of the termination date; and
     (b) Pay to Executive any bonus amounts which have been earned on or prior
to the termination date pursuant to Section 4, if any, but which remain unpaid
as of the termination date.
Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.
     9.3 Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death or incapacity, subject to Employer’s
right to terminate Executive’s employment pursuant to Section 11, including
during approved periods of absence, shall not be considered Cause for
termination under this provision), or abide by any applicable policy of
Employer, or Executive’s breach of any material term or condition of this
Agreement, and continuation of such failure, refusal, neglect, or breach after
written notice and the expiration of a ten (10) day cure period; provided,
however, that it is not the parties’ intention that the Employer shall be
required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure pursuant to this
Section 9.3, Employer may terminate this Agreement for a subsequent breach
similar or related to the breach for which notice was previously given or for a
continuing series or pattern of breaches (whether or not similar or related)
without providing notice and an opportunity to cure; (ii) commission of any
felony or any other crime involving an act of moral turpitude which is harmful
to Employer’s business or reputation; (iii) Executive’s action or

11



--------------------------------------------------------------------------------



 



omission, or knowing allowance of actions or omissions, which are in violation
of any law or any of the rules or regulations of the Federal Communications
Commission, or which otherwise jeopardize any of the licenses granted to
Employer or any member of the Emmis Group in connection with the ownership or
operation of any radio station; (iv) theft in any amount; (v) actual or
threatened violence against any individual (in connection with his employment
hereunder) or another employee; (vi) sexual or other prohibited harassment of
others that is actionable under applicable laws; (vii) unauthorized disclosure
or use of trade secrets or proprietary or confidential information, as described
more fully in Section 7.1; (viii) any action which brings Employer or any member
of the Emmis Group into public disrepute, contempt, scandal or ridicule, and
which is harmful to Employer’s business or reputation; and (ix) any matter
constituting cause or gross misconduct under applicable laws.
     10. Termination by Employer Without Cause or Voluntary Resignation by
Executive for Good Reason.
     10.1 Effect of the Termination. If Employer Terminates Executive’s
Employment (as defined below) without Cause, or Executive Terminates his
Employment for Good Reason (as defined below), then:
     (i) Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall:
     (a) Pay to Executive any Base Salary which has been earned on or prior to
the termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date;
     (b) Pay to Executive any bonus amounts, if any, which Executive earned
prior to the termination date pursuant to Section 4 but which are unpaid as of
the termination date, in a lump-sum cash payment within two (2) weeks of the
termination date;
     (c) Pay to Executive a lump-sum cash payment within two (2) weeks of the
termination date equal to the total amount of Base Salary that would have been
payable to Executive hereunder had the termination not occurred for a period
that is the lesser of one (1) year from the termination date or the period
between the termination date and September 3, 2011, subject to any applicable
tax withholding and deductions as required by law;
     (d) Pay or reimburse, for the period applicable under

12



--------------------------------------------------------------------------------



 



Section 10.1(ii)(c) above, any medical, dental or vision insurance premiums (up
to the amount that Employer is paying on behalf of Executive and his eligible
dependents immediately prior to the date of termination, e.g., the employer-paid
premium) for the continuation of such health coverage for Executive and
Executive’s dependents pursuant to the provisions of COBRA or applicable state
law. If Employer becomes eligible to participate in any other group insurance
program of another employer and elects coverage thereunder, these payments shall
cease at that time;
     (e) Pay the full amount of Executive’s bonus opportunity pursuant to
Section 4.2 or 4.3 (for purposes of clarity only, the Fiscal Year Bonus
opportunity applicable during the Third Contract Year shall be pro-rated as set
forth in Section 4.3), as applicable, in a lump-sum cash payment within two
(2) weeks after the termination date, for the Fiscal Year in which the
termination occurs, subject to applicable tax withholding;
     (f) Pay the 9/3/09 Bonus described in Section 4.4 in the amounts set forth
therein, in a lump-sum cash payment within two (2) weeks after the termination
date, subject to applicable taxes and withholding;
     (g) Pay the Completion Bonus described in Section 4.5 in the amounts set
forth therein, in a lump-sum cash payment within two (2) weeks after the
termination date, subject to applicable taxes and withholding; and
     (h) Accelerate in full the vesting of any equity granted to Executive prior
to the termination date within two (2) weeks after the termination date (subject
to applicable tax withholding and deductions as required by law).
     10.2 Definition of Termination of Employment. For purposes of this
Agreement, when capitalized, “Terminates Employment,” “Termination of
Employment,” or any variation of that term means a separation from service
within the meaning of Section 409A(defined below).
     10.3 Definition of Good Reason. For purposes of this Section 10, the term
“Good Reason” shall be defined to mean, without Executive’s written consent:
(i) a reduction by Employer in Executive’s Base Salary or target Fiscal Year
Bonus opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
the Company’s principal executive offices at the time of this Agreement, except
for required travel on business of the Company to the extent substantially
consistent with Executive’s business travel obligations, or (iii) a material
breach

13



--------------------------------------------------------------------------------



 



of the terms of this Agreement by Employer; provided that Executive has given
Employer notice of such breach within thirty (30) days of the initial occurrence
of the event that is alleged to constitute Good Reason, such breach remains
uncured in the thirty (30) day period after such notice, and Executive
terminates his employment no later than ten (10) days after the cure period has
expired. Employer shall not take any position that a resignation by Executive
for Good Reason fails to constitute on involuntary separation from service for
purposes of Section 409A.
     11. Termination of Agreement by Employer for Incapacity.
     11.1 Termination. If Executive shall become incapacitated (as defined in
the Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer), Employer shall continue to compensate Executive under
the terms of this Agreement without diminution and otherwise without regard to
such incapacity or nonperformance of duties until Executive has been
incapacitated for a cumulative period of six (6) months, at which time Employer
may, in its sole discretion, elect to terminate Executive’s employment. The date
that Executive’s employment terminates pursuant to this Section 11 is referred
to herein as the “Incapacity Termination Date.”
     11.2 Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination or expiration of this Agreement. After an Incapacity Termination
Date, Employer shall have no further obligations or liabilities hereunder except
that Employer shall, not later than two (2) weeks after an Incapacity
Termination Date, pay to Executive those amounts described in Sections 4.4, 4.5
and 9.2(ii); provided, however, that in the event an Incapacity Termination Date
occurs at least six (6) months after the commencement of a Fiscal Year during
the Term, Employer shall pay to Executive a pro-rated portion of the Fiscal Year
Bonus for the Fiscal Year during which the Incapacity Termination Date occurs,
such amount to be determined in the sole discretion of Employer. Additionally,
Employer shall comply with the provisions of COBRA and the provisions of any
Employer benefit plans in which Executive or Executive’s eligible dependents or
beneficiaries are participating at the time of termination. Nothing in this
Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or Executive
or pursuant to any Employer company practice, plan or program applicable to
other senior-management-level employees of the Emmis Group.
     12. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in
Sections 4.4, 4.5 and 9.2(ii). Additionally, Employer shall comply with the
provisions of COBRA and the provisions of any

14



--------------------------------------------------------------------------------



 



Employer benefit plans in which Executive or Executive’s eligible dependents or
beneficiaries are participating at the time of termination. In the event that
Executive dies after termination of this Agreement pursuant to Sections 9, 10 or
11, all amounts required to be paid by Employer prior to Executive’s death in
connection with such termination that remain unpaid as of Executive’s date of
death shall be paid to Executive’s estate or designated beneficiary.
     13. Termination of the Agreement because of Non-renewal. If this Agreement
expires on September 3, 2011 and is not renewed or extended by the parties,
Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
expiration of this Agreement. Employer shall have the liabilities and
obligations set forth in Section 9.2(ii) above, and shall pay the Fiscal Year
Bonus, if any, in accordance with Section 4.3 and the Completion Bonus in
accordance with Section 4.5 within two (2) weeks after the expiration of the
Agreement.
     14. Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
     It is intended that each installment of the Severance Benefits payments
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if Employer (or, if applicable, the
successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of Employer or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall
(A) pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and
(B) commence

15



--------------------------------------------------------------------------------



 



paying the balance of the Severance Benefits in accordance with the applicable
payment schedules set forth in this Agreement.
     This Agreement is intended to comply with Section 409A, and it is intended
that no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use commercially reasonable efforts to comply with Section 409A
with respect to payments of benefits hereunder.
     15. Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) and the Share used in the
calculation of TSR in Section 4.5 shall be adjusted by the Compensation
Committee in its sole and absolute discretion and, if applicable, in accordance
with the terms of the Plan, and the option agreement evidencing the grant of the
Option. The determination of the Compensation Committee shall be conclusive and
binding. All adjustments pursuant to this Section shall be made in a manner that
does not result in taxation to the Executive under Code Section 409A.
     16. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, first-class,
postage-prepaid, (b) the date that is the next date upon which an overnight
delivery service (Federal Express, UPS or DHL only) will make such delivery, if
sent via such overnight delivery service, postage prepaid, or (c) the date such
delivery is made, if delivered in person to the notice party specified below.
Such notice shall be delivered as follows (or to such other or additional
address as either party shall designate by notice in writing to the other in
accordance herewith):

  (i)   If to Employer:

Ian D. Arnold, Esq.
Corporate Counsel
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
With a copy to:
Gary L. Kaseff, Esq.
Executive Vice President and General Counsel
Emmis Communications Corporation
3500 W. Olive Avenue, Suite 1450
Burbank, CA 91505

16



--------------------------------------------------------------------------------



 



     (ii) If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
     17. Miscellaneous.
     17.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.
     17.2 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
     17.3 Entire Agreement. This Agreement shall supersede and replace, in all
respects, any prior employment agreement entered into between the parties and
any such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted stock, option and other benefits-related agreement shall not
constitute a “prior employment agreement.”
     17.4 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 17.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
     17.5 Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with Code
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
     17.6 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such

17



--------------------------------------------------------------------------------



 



beneficiary as Executive may have designated in a writing filed with Employer.
Executive shall have the right to revoke any such designation and to
re-designate a beneficiary by written notice to Employer (or to any applicable
insurance company).
     17.7 Change in Fiscal Year. If, at any time during the Term, Employer
changes its fiscal year, Employer shall make such adjustments to the various
dates and target amounts included herein as are necessary or appropriate,
provided that no such change shall affect the date on which any amount is
payable hereunder.
     17.8 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 17.8.
     17.9 Venue. Any action to enforce, challenge or construe the terms or
making of this Agreement or to recover for its breach shall be litigated
exclusively in a state court located in Marion County, Indiana, except that the
Employer may elect, at its sole and absolute discretion, to litigate the action
in the county or state where any breach by Executive occurred or where Executive
can be found. Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense of
lack of personal jurisdiction or improper venue.
     17.10 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with

18



--------------------------------------------------------------------------------



 



any indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term, and for a commercially reasonable period after
the Term, an insurance policy providing directors’ and officers’ liability
coverage in a commercially reasonable amount. It is understood that the
foregoing indemnification obligations shall survive the expiration or
termination of the Term.
     17.11 Change in Control. Executive and ECC have previously entered into
that certain Emmis Communications Corporation Change in Control Severance
Agreement dated August 24, 2006 (the “2006 CIC Agreement”). Employer intends to
amend the 2006 CIC Agreement prior to December 31, 2008 in order to make such
changes it reasonably deems necessary to comply with the requirements of
Section 409A and to make such changes as it reasonably deems appropriate (the
“Restated CIC Agreement”). Without limiting the generality of the foregoing and
notwithstanding anything to the contrary contained in the 2006 CIC Agreement or
the Restated CIC Agreement, whichever is then applicable: (i) neither the
Completion Bonus nor any bonus amount earned in excess of seventy percent (70%)
of Executive’s Base Salary shall be included within the definition of “Bonus
Amount” in the 2006 CIC Agreement or the Restated CIC Agreement, whichever is
then applicable; and (ii) the consummation of the sale, or series of sales
resulting in a sale, of at least seventy percent (70%) of the domestic radio
stations in which the Emmis Group owns an interest on the Effective Date
constitutes at “Change in Control” under Section 1(e) of the Restated CIC
Agreement. Executive shall execute the Restated CIC Agreement when required by
Employer. In the event of a “Change in Control” (as defined in the 2006 CIC
Agreement or Restated CIC Agreement, whichever is then applicable), the rights
and obligations of Executive and Employer shall be set forth in the 2006 CIC
Agreement or the Restated CIC Agreement, whichever is then applicable. Other
than as set forth in this Section 17.11, the Restated CIC Agreement shall be in
form and substance the same as that entered into by the members of the Key
Executive Group.
     17.12 Survival. Provision of this Agreement shall survive the termination
or expiration of this Agreement to the extent necessary in order to effectuate
the intent of the parties hereunder, including without limitation Sections 7, 8,
9, 10, 11 and 12.
[Signatures on Following Page]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.

            EMMIS OPERATING COMPANY
(“Employer”)
      By:   /s/ Jeffrey H. Smulyan         Jeffrey H. Smulyan        Chief
Executive Officer        PATRICK WALSH
(“Executive”)
      /s/ Patrick Walsh       Patrick Walsh           

 